Title: From Thomas Jefferson to George Washington, 9 May 1781
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond May 9th. 1781.

Since the Letter which I had the Honor of last addressing to your Excellency, the military movements in this state have scarcely merited Communication except a very late one.
The Enemy after leaving Williamsburg came directly up James River and landed at City point being the point of Land on the Southern Side of the Confluence of Appomattox and James Rivers; they marched up to Petersburg where they were received by Major General Baron Steuben with a Body of Militia somewhat under 1000, who ’tho the Enemy were 2300 strong disputed the Ground very handsomely two Hours during which time the Enemy gained one mile only and that by inches. Our Troops were then ordered to retire over a Bridge which they did in perfect good Order. Our Loss was between sixty and seventy killed wounded and taken: the Enemy’s is unknown but from Circumstances of Probability it must have been equal to ours; for their own Honour they must confess this, as they broke twice and run like Sheep till supported by fresh Troops. An Inferiority of Number obliged our Force to withdraw about 12 Miles upwards, till more Militia should be assembled. The Enemy burnt all the Tobacco in the Warehouses at Petersburg and its Neighbourhood: they afterwards proceeded to Ozbornes where they did the same and also destroyed the Residue of the Public armed Vessels and several of private Property, and then came to Manchester which is on the Hill opposite to this Place.
By this Time Major General Marquis Fayette having been advised of our Danger had by forced Marches got here with his Detachment of Continental Troops and Reinforcments of Militia having also come in the Enemy finding we were able to meet them on an equal footing thought proper to burn the Warehouses and Tobacco at Manchester and retire to Warwick where they did the same. Ill armed and untried Militia who never before saw the Face of an Enemy have at times during this War given Occasion of  Exultation to our Enemies, but they afforded us while at Warwick a little Satisfaction in the same way. Six or eight hundred of their picked Men of the light Infantry with General Arnold at their Head having crossed the River from Warwick fled from a Patrole of 16 Horse every man into his boat as he could some pushing North and some South as their Fears drove them. Their whole force then proceeded to the Hundred being the Point of Land within the Confluence of the two Rivers, embarked and fell down the River. Their foremost Vessels had got below Burwells Ferry on the 6th. instant when on the Arrival of a Boat from Portsmouth and a Signal given the whole crouded Sail up the River again with a fair Wind and tide and came to Anchor at Brandon; there six Days Provision were dealt out to every Man; they landed and had orders to march an Hour before Day the next Morning. We have not yet heard which way they went or whether they are gone but having about the same time received Authentic Information that Lord Cornwallis had on the 1st. instant advanced from Wilmington half way to Halifax we have no Doubt putting all Circumstances together but that these two Bodies are forming a Junction.
We are strengthening our Hands with Militia as far as Arms either private or public can be collected, but cannot arm a force which may face the combined Armies of the Enemy. It will therefore be of very great Importance that General Wayne’s Forces be pressed on with the utmost Dispatch. Arms and a naval force however are what must ultimately save us. This movement of our Enemies we consider as most perilous in its Consequences.
Our latest Advices from Gen. Greene are of the 26th Ult. when he was lying before Cambden, the works and Garrison of which were much stronger than he had expected to find them.
I have the Honour to be with great Respect Your Excellency’s most obt & mo: hbl Servt,

Th: Jefferson

